68 U.S. 272 (1863)
1 Wall. 272
SEYBERT
v.
CITY OF PITTSBURG.
Supreme Court of United States.

*273 *274 Mr. Knox, for Seybert, submitted the case by brief.
Mr. Justice GRIER delivered, in a few words, the opinion of the court.
He stated the case, quoted the language of the Pennsylvania decision as just given, and announced that "as this court fully concur in the construction of the act made by the highest tribunal of the State of Pennsylvania, it was unnecessary to make further remark." That the judgment of the Circuit Court was therefore to be reversed, and judgment entered for the plaintiff on the special verdict.
JUDGMENT ACCORDINGLY.